On Rehearing
FONES, Chief Justice.
Defendant has filed a petition to rehear the essence of which is an assertion that although the Court granted the Rule 11 application of the State, we were obligated under T.R.A.P. 13(a) to respond in our opinion to four issues defendant elected to brief.
Defendant’s interpretation of T.R.A.P. 13(a) is erroneous, as a careful reading of the advisory commission’s comments will reveal.
We have fully considered defendant’s contentions on the issues not dealt with in our opinion and have found either that the Court of Criminal Appeals adequately and properly dealt with them or that they are without merit.
The Petition to Rehear is denied.
COOPER, BROCK, HARBISON and DROWOTA, JJ., concur.